Filed 6/5/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 128







State of North Dakota, 		Plaintiff and Appellee



v.



Aldolfo Contreras-Castillo

a/k/a Adolfo Contreras-Castillo, 		Defendant and Appellant







No. 20170362







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Todd L. Cresap, Judge.



AFFIRMED.



Per Curiam.



Rozanna C. Larson, State’s Attorney, Minot, ND, for plaintiff and appellee.



Kiara C. Kraus-Parr, Grand Forks, ND, for defendant and appellant.

State v. Contreras-Castillo

No. 20170362



Per Curiam.

[¶1]	Adolfo Contreras-Castillo appealed an order denying his motion to withdraw his guilty plea.  Contreras-Castillo argues the district court erred in its decision, claiming that during the change of plea hearing, the court did not advise him of immigration consequences before accepting his guilty plea.

[¶2]	In March 2016, Contreras-Castillo was charged with murdering his brother.  At his initial appearance, the district court advised him of his rights, including the immigration consequences of a guilty plea or a finding of guilt.  Contreras-Castillo stated he understood his rights, the charges against him, and the maximum penalties.  In August 2016, Contreras-Castillo pled guilty to the crime.  At the change of plea hearing, the court questioned Contreras-Castillo about the earlier advisement on his rights, and Contreras-Castillo stated he understood those rights and waived a rereading of the rights.  In June 2017, Contreras-Castillo moved to withdraw his guilty plea.  After a hearing, the court denied his motion, concluding he was advised of consequences related to immigration.

[¶3]	On review of the entire record, we conclude Contreras-Castillo was properly advised of his rights, including the immigration consequences of a conviction.  Contreras-Castillo stated he understood those rights and waived a rereading of the rights at the change of plea hearing.  The district court did not abuse its discretion in denying Contreras-Castillo’s motion to withdraw his guilty plea.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).  
See
 
Peltier v. State
, 2015 ND 35, ¶ 17, 859 N.W.2d 381 (At a change of plea hearing, a district court is not required to readvise  a defendant of  each of  his rights under N.D.R.Crim.P. 11(b), if the court finds the defendant previously was properly advised of those rights and recalls the advice.).

[¶4]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen